DETAILED ACTION
EXAMINER’S AMENDMENT
1.	Authorization for this examiner’s amendment was given in an interview with Agent Norbert Lazar on March, 01, 2021.
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	The application has been amended as follows: 
	Claims 9-16 were cancelled.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the claims, the prior arts of record and applicant’s remarks it appears that the allowance of claims 1 and 3-8 is appropriate. The prior arts of record fails to teach detecting, at the microphone, audible input from a user; determining, using a processor, that the position is not associated with an optimal audible input position, wherein the determining comprises: identifying that a weighted characteristic value of additional audible input provided by at least one other individual, engaged in a conversation with the user, is greater than a predetermined threshold; and determining that at least one detected characteristic of the audible input does not share a predetermined level of similarity with the at least one detected characteristic of additional audible input provided by the at least one other individual as claimed in claim 1. Therefore the prior art does not meet the requirements of the claimed invention as recited in the broadest claim 
Claims 3-8 are allowed for their dependency from independent claim 1.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moova et al. US-PAT No. 10,455,328, Adjustable Microphone Headset, Fig. 3, a method 300 for adjusting an orientation of a headset based on a calculated value of a speech signal input of a user received by the adjustable microphone headset 100.
Hardek US-PAT No. 10,085,101, Systems and Methods for Determining Microphone Position, Fig. 7, a method for determining a relative position of a microphone based on capturing speech audio from a user's mouth.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/ANGELICA M MCKINNEY/Examiner, Art Unit 2653                                                                                                                                                                                                        /FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653